DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lee et al. (US 20120197437 A1, hereinafter “Lee”)
Zhang et al. (US 20190317507 A1, hereinafter “Zhang”)
Hung et al. (US 20170138729 A1, hereinafter “Hung”)
Sugita (US 20200033109 A1, hereinafter “Sugita)

Claim Rejections - 35 USC § 112
Claim14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "The self-propelled electronic device according to claim 10" in page 21 lines 23.  There is insufficient antecedent basis for this limitation in the claim. claim 10, which is an independent claim, that makes no mention of self-propelled electronic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120197437 A1, hereinafter “Lee”) and in view of Zhang et al. (US 20190317507 A1, hereinafter “Zhang”).
Regarding claims 1, 10 and 19:
Lee teaches a space recognition  (Lee [0004][0019], [0069], figs. 1 and 3, where Lee teaches determining space between a wall (which can be a room with 4 walls) and cleaning robot, the system may contain memory storing instruction and processor coupled to the memory to execute the instructions or non-transitory computer-readable medium) method comprising:
obtaining sensor data for detecting obstacle positions from a sensor associated with an electronic device (Lee [0008], [0019]-[0020], where Lee discloses a sensing unit for detecting obstacle position such as walls);
generating a plurality of the obstacle positions based on the sensor data (Lee [0008]-[009], [0019]-[0020], where Lee discloses a sensing unit for detecting position of the walls with regard to the cleaning robot);
updating boundary line information of a space surrounding the electronic device according to the coordinates until an optimization condition is met for each boundary line (Lee [0008]-[0009], [0021]-[0024], [0029]-[0031], fig. 3, where Lee teaches updated the position of the robot such that a preset reference distance is maintained between the robot and the wall (obstacles));
identifying a spatial range of the space surrounding the electronic device based on the boundary line information (Lee [0008]-[0009], [0021]-[0024], where when the cleaning is used in the room it would be surrounded even when the distance of the closes wall or walls are the ones that are more important); and
using the spatial range to guide a movement of the electronic device (Lee [0008]-[0009], [0021]-[0024], [0029]-[0031], fig. 3, where the distance between the robot and the wall or walls).
	Lee fails to explicitly teach generating a plurality of coordinates respectively corresponding to the obstacle positions (walls or cars, etc. ) surrounding the object (such as cleaning robot or a car).
However, Zhang in the same line of endeavor teaches obtaining sensor data collected from a plurality of sensors mounting on a vehicle while the vehicle is moving within a region of interest (ROI) and generating position information and the position information include information such as (e.g., x, y, z coordinates) and/or boundary information (e.g., bounding box information) of each obstacle in the environment. And that the obstacles can be on the side of a road surrounding a vehicle (Zhang abstract, [0011], [0016], [0024], [0037]-[0038], [0045], fig. 6).
	Therefore, taking the teachings of Lee and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine a position of the cleaning robot or a car within a region, such as within 4 walls of a room or a road surrounded by cars or other obstacles in order to determine the position or the robot or the car with regard to the obstacle, in order to avoid collision or bumping into the obstacles or the walls.
Regarding claims 2 and 11:
wherein the optimization condition is met when a distance between a boundary line and a current location of the electronic device is less than a distance threshold value (Lee [0008]-[0009], [0021]-[0024], [0029]-[0031], fig. 3).
Regarding claims 3, 12 and 20:
wherein the sensor data for detecting the obstacle positions comprises data reflective of an obstacle distance at a sensing angle, and wherein the optimization condition is met for each boundary line when the difference of obstacle distances with respect to two adjacent sensing angles is less than a boundary continuation threshold value (Lee [0008]-[0009], [0021]-[0024], [0029]-[0031], fig. 3, Zhang [0036]-[0038], [0040]).
Regarding claims 4 and 13:
further comprising:
obtaining displacement data of the electronic device; and
identifying a current location of the electronic device according to a reference position and the displacement data (Lee [0008]-[0009], [0021]-[0024], [0029]-[0031], fig. 3; Zhang [0041]).
Regarding claims 5 and 14:
wherein the updating the boundary line information comprises:
determining whether a current local extremum among the obstacle positions is less than a minimum boundary parameter of a temporary boundary line or greater than a maximum boundary parameter of the temporary boundary line; and
shifting the temporary boundary line by the current local extremum to obtain the updated boundary line as the current local extremum is less than the minimum boundary parameter or greater than the maximum boundary parameter, wherein the electronic device moves from a previous location to a current location, the boundary line information is updated while the electronic device is located at the current location, and the temporary boundary line is determined while the electronic device is located at the previous location (Lee [0008]-[0009], [0021]-[0024], [0029]-[0035], fig. 3).
Regarding claims 6 and 15:
wherein the identifying the spatial range comprises: obtaining a first maximum value and a first minimum value of a first axis based on the boundary line information; and obtaining a second maximum value and a second minimum value of a second axis based on the boundary line information (Lee [0008]-[0009], [0021]-[0024], [0029]-[0035], fig. 3, where the distance information form the wall on the side and the wall in front is considered, for example, in order to adjust the cleaning robot position when at a corner or crevasses).
Regarding claims 7 and 16: 
wherein the sensor data comprises data reflective of a plurality of obstacle distances at a plurality of sensing angles, and the generating the plurality of coordinates comprises: 
calculating the plurality of coordinates respectively corresponding to the obstacle positions according to the obstacle distances at the sensing angles and a current location of the electronic device (Lee [0008]-[0009]; Zhang [0041], [0045], fig. 6).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120197437 A1, hereinafter “Lee”) and in view of Zhang et al. (US 20190317507 A1, hereinafter “Zhang”) and in view of Hung et al. (US 20170138729 A1, hereinafter “Hung”).

Regarding claims 8 and 17:
Lee in view of Zhang teaches all the limitations of this claim except wherein the sensor data comprises depth information with respect to a plurality of image feature points, and the generating the plurality of coordinates comprises:
calculating the plurality of coordinates respectively corresponding to the obstacle positions according to the depth information with respect to the image feature points and a current location of the electronic device.
However, Hung teaches a range finder for a movable device wherein depth sensors are used to obtain depth data including angle of reflection to calculate coordinate of obstacles in surrounding of the movable device such that the device can move without bumping into the obstacle (Hung [0036]-[0037], claims 13 and 14).
	Therefore, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the application to used depth sensors to obtain angle of reflection to calculate the coordinates of the obstacles base on the angle data obtained using depth sensor information, since depth sensor can provide a good indication of the obstacle location and allow the system to obtain obstacle information even in the dark and can also provide information regarding the size of the obstacle to facilitate 3D object point detection.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120197437 A1, hereinafter “Lee”) and in view of Zhang et al. (US 20190317507 A1, hereinafter “Zhang”) and in view of Sugita (US 20200033109 A1, hereinafter “Sugita).
Regarding claims 9 and 18:
Lee in view of Zhang teaches all the limitations of this claims except wherein the identifying the spatial range comprises: identifying a quadrilateral area based on the boundary line information as the spatial range.
However, Sugita teaches a system wherein an image acquisition unit is configured to acquire image information using at least one depth and a measurement object acquisition unit configured to extracts a quadrilateral shape representing the contour of the workpiece, thereby enabling to present measurement items to a user, by picking up only measurable items such as the center point and the area of the quadrilateral shape, as examples (Sugita [0042], [0051], [0105], figs. 1 and 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the application to calculate the quadrilateral area around the object wherein the information regarding the position of the device and the obstacle is obtained using at least one depth sensor, since depth sensor is good at providing reference point and quadrilateral shape allow for using and measuring area of the quadrilateral shape, thereby simplifying the area calculation (Sugita [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 29, 2022